DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 reads “The adaptive base plate assembly of claim 18, comprising first and second pivot plates attached to opposing sides of the central support member, the spring-loaded latch pivotably attached to the second pivot plate.” Claim 18 is the tool base assembly therefore claim 20 should read as “The tool base assembly of claim 18, comprising first and second pivot plates attached to opposing sides of the central support member, the spring-loaded latch pivotably attached to the second pivot plate.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 8 recites the limitation "the bottom surface of the first side projection" and “the bottom surface of the second side projection” in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim may be amended to read “The adaptive tooling system of claim 7, wherein the first and second side projections of the central support member each define bottom surfaces of the central support member, the first lock plate attached to the bottom surface of the central support member defined by the first side projection and the second lock plate attached to the bottom surface of the central support member defined by the second side projection.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellis (US6494445).
	Regarding claim 18, Bellis discloses a tool base assembly, comprising: a central support member (Figure 3 Elements 16 and 18); first and second lock plates (Figure 3 Element 58 on each side of 18) attached to bottom surfaces of the central support .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker (US4828240) in view of Schanz (EP0310967).
	Regarding claim 14, Longenecker discloses an adaptive base plate assembly, comprising: a base plate (Figure 1 Element 60) including a matrix of holes (Figure 2 Element 66) formed therein, each hole of the matrix of holes includes a counterbored section (Column 3 Lines 39-49 and Figure 2) to form an inner step; and location pins (Figure 6 Element 114) attached to the base plate (Figure 6 Element 60)  via holes of the matrix of holes (Figure 6 Element 66). Longenecker fails to disclose wherein each of the location pins includes a top rounded section, a middle section disposed adjacent to the top rounded section, an intermediate section disposed below the middle section, a bottom section disposed below the intermediate section, and a base section defining a 
	Schanz teaches a location pin includes a top rounded section (See annotated figure below), a middle section disposed adjacent (See annotated drawing below) to the top rounded section, an intermediate section disposed below (See annotated drawing below) the middle section, a bottom section disposed below (See annotated drawing below) the intermediate section, and a base section (See annotated drawing below) defining a bottom of the location pin; wherein a diameter of the base section is dimensioned smaller (See annotated drawing) than a diameter of the bottom section such that during assembly, the base section is disposed within (See annotated drawing below) the counterbored section of the hole of the base plate and the bottom section is disposed against (See annotated drawing below) a top surface of the base plate.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Longenecker to incorporate the teachings of Schanz to provide a location pin with sections of varying diameters to allow the pin to fit into any of the holes provided on the base plate. 

    PNG
    media_image1.png
    445
    677
    media_image1.png
    Greyscale

 
	Regarding claim 15, Longenecker in view of Schanz discloses the adaptive base plate assembly of claim 14, wherein a diameter of the middle section is dimensioned greater than a diameter of the intermediate section and the diameter of the bottom section, a difference in the diameters formed circumferential steps in the location pins. As shown in the annotated figure above, the diameter of the middle section is greater than the diameters of the intermediate and the bottom sections. This difference in diameters does create circumferential steps in the location pins.
	Regarding claim 16, Longenecker in view of Schanz discloses the adaptive base plate assembly of claim 14, wherein the diameter of the bottom section is dimensioned greater than a diameter of the intermediate section. As shown in the annotated figure above, the bottom section does have a greater diameter than the intermediate section.
17 is rejected under 35 U.S.C. 103 as being unpatentable over Longenecker in view of Niedecker (US4429862).
	Longenecker discloses all elements of the current invention as stated above except wherein each of the location pins includes a hole axially formed therein to extend into the location pins from the base section, the hole configured to receive and engage with a fastener to secure the location pins to the base plate.
	Niedecker teaches wherein each of the location pins (Figure 4 Element 10) includes a hole (Figure 4 Element 9) axially formed therein to extend into the location pins from the base section (Element 9 extends through all sections of location pin), the hole configured to receive and engage with a fastener (Figure 4 Element 16) to secure the location pins to the base plate (Figure 4 Element 8).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Longenecker to incorporate the teachings of Niedecker to provide a location pin with an axially formed hole that would allow a fastener to secure the location pin to the base plate. Doing so would allow the location pins to remain firmly attached to the base plate and prevent the location pins from becoming loose or falling out while performing work.	
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bellis in view of Schron (US8534658).
	Bellis discloses all elements of the current invention as stated above including the opening of the second lock plate defines a uniform circumference without vertical inner slots. Bellis fails to disclose the opening of the first lock plate includes one or more vertical inner slots formed along a circumference of the opening.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a vertical inner slot formed along the circumference of the opening of the first lock plate. Doing so would allow a pin, or a protrusion on the fastening means being used to secure the lock plate to a surface, to be placed into the vertical slot of the opening of the first lock plate to prevent rotation while the second lock plate was secured to a surface. Without the vertical inner slot, the lock plate may rotate which would increase the difficulty of inserting the second fastening means into the opening of the second lock plate.
Allowable Subject Matter
Claim 1 is allowed. The closest relevant prior art found by the examiner is Longenecker (US4828240) which discloses an improved apparatus for securing workpieces to a machine tool table and which are particularly useful with a modular tooling system having grid plates with a precision X-Y grid pattern of threaded holes and precision bores.
	Claims 2-13 are allowable because they depend on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pavlovsky (US4121817) discloses a support arrangement to cooperate with a clamp for holding workpieces of irregular shape wherein a horizontal support plate has holes arranged in orthogonal rows and columns. Pavlovsky also .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723